Dewey, J.
There is no ground for arresting the judgment in the present case. The law authorizes the police court to appoint a clerk pro tempore in case of the absence or death or other disability of the permanent clerk. Although it would be entirely proper to enter upon the book of records of the police court the appointment of a clerk pro tempore and the occasion for making such appointment, yet that need not appear in a certificate, signed by such clerk pro tempore, of the copies of complaint, warrant and judgment of each case tried before that court. In the present case, the papers are in fact duly attested by the permanent clerk, and the only ground of objection is that upon the copies thus attested it appears that, in some of the preliminary proceedings before the police court, some person acted as a clerk pro tempore. In the record before us, duly attested by the regular clerk, we have sufficient prima facie evidence that there was a clerk pro tempore duly appointed.

Motion in arrest overruled.